DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on March 10, 2021 as supplementing the reply filed on December 11, 2020.
Drawings
The replacement drawings were received on March 10, 2021.  These drawings are acceptable except as objected to hereinbelow.
The drawings filed on March 10, 2021 are objected to because of the following informalities, for example: in Figure 3, there is still impermissible black shading; and, the line quality in Figure 3 and in Figure 5 is somewhat poor due the small size of some of the labels and reference characters in these two drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
Receipt and entry of the amended abstract filed on March 10, 2021 are acknowledged.
Claim Objections
Claim 10 is objected to because of the following informalities: “for cooling the H2 gas feedstock” in lines 3-4 in the claim should be replaced with “for pre-cooling the H2 gas feedstock” for improved consistency.  Appropriate correction is required.
Allowable Subject Matter
Claims 10, 12, 14, 15, 19, 20, and 24 through 28 would be allowable if rewritten or amended to overcome the objections to the claims set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest the particular combination of steps as recited in base claim 10. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This application is in condition for allowance except for the following formal matters: the objections to the drawings and to the claims as cited in greater detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763